Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3-3-21 has been entered and fully considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 is dependent upon claim 12, which has been amended to recite the limitation “a third pixel electrode and a fourth electrode that are located in a second row and are connected to the second scan line.”  However, claim 20 recites the further limitation “wherein the third pixel electrode and the first electrode are located at a same column.”  Thus, the claim would require the third pixel and fourth pixel to be in both the same row and same column, or in other words, in the exact same location, however the specification and drawings clearly require each of the pixels to be in different locations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Chi et al. (US 2018/0061351).
Regarding claim 1, Chi (Fig. 1) discloses a display device, comprising:
a plurality of pixel electrodes (11, 12, 13, 14, 31, 32, 33, 34, etc.) arranged in an array (seen in Fig. 1);
a first switch (the TFT in 12) electrically connected to a first pixel electrode of the plurality of pixel electrodes (the pixel 12 has a switch connected to the top electrode of a “pixel capacitor” as seen in Fig. 1, see also [0015]);
a second switch (the TFT in 11) electrically connected to a second pixel electrode of the plurality of pixel electrodes (similarly, the pixel 11 has a switch connected to the top electrode of a “pixel capacitor” as seen in Fig. 1, see also [0015]); and
wherein the second switch is electrically connected between the first switch and a data line (the switch in 11 connected to the data line D1 on the left, and to the switch in 12 on the right, as seen in Fig. 1), the second switch is directly connected to the first switch and the data line (as seen in Fig. 1, there are no other elements between the switch in 11 and either the data line on the left, or the switch of 12), and the first pixel electrode and the second pixel electrode are respectively located at two rows of the pixel electrodes that are not adjacent to each other (the first pixel 12 is in the first row, while the second pixel 11 is in the third row, and so are not adjacent to each other). 

Regarding claim 2, Chi discloses a display device as discussed above, wherein the first switch and the second switch are electrically and respectively connected to two gate lines that are not adjacent to each other (the switch in 11 is connected to gate line G5, while the switch in 12 is connected to gate line G3, which have gate line G4 in between and are not adjacent to each other). 

Regarding claim 3, Chi discloses a display device as discussed above, wherein the first switch and the second switch are configured to respectively provide different data voltages that are from a same data line to the first pixel and the second pixel (as discussed in [0019], a data voltage from the data line is first provided to pixel 12, and then later a data voltage from the same data line is provided to pixel 11, see also [0017]). 

Regarding claim 4, Chi discloses a display device as discussed above, wherein the timing difference between two gate signals respectively received by the control terminals of the first switch and the second switch is two line times (seen in Fig. 2, the gate signal G3 for the first pixel is two lines away from the gate signal G5 for the second pixel). 

Regarding claim 5, Chi discloses a display device as discussed above, further comprising a third switch (the switch in 31) electrically connected to a third pixel of the plurality of the pixel electrodes (the switch in 31 is connected to the top electrode of a “pixel capacitor”), wherein the control terminals of the third switch and the first switch are connected to a same gate line (seen in Fig. 1, both of the switches in 12 and 31 are controlled by G3). 

Regarding claim 6, Chi discloses a display device as discussed above, wherein in a first period (corresponding to period P1 of G5, seen in Fig. 2):
the second switch is switched on based on a second gate signal to provide a first data voltage to the first switch (the second switch is controlled by G5, which is high during P1, as seen in Fig. 2, and so will provide the data voltage on D1 to the second pixel 11); and
the first switch is switched on based on a first signal edge of a first gate signal to provide the first data voltage to the first pixel electrode (the first switch is controlled by G3, which is high during P1 of G5, as seen in Fig. 2, specifically with pulse P2, and so will provide the data voltage on D1 to the first pixel 12). 

Regarding claim 7, Chi discloses a display device as discussed above, wherein in a second period (corresponding to the period P1 of G3, seen in Fig. 2):
the second switch is switch off based on a first edge of the second gate signal (during P1 of G3, GL5 is low, turning off the switch in 11); and
the third switch is switched on based on the first gate signal to provide a third data voltage to the third pixel electrode (the third switch is controlled by G3, which is high during P1 of G3, as seen in Fig. 2, and so will provide the data voltage on D1 to the third pixel 31). 

Regarding claim 8, Chi discloses a display device as discussed above, wherein the timing difference between the first signal edge of the first gate signal and the first signal edge of the second gate signal is more than one line time (as seen in Fig. 2, the first signal edge of the first gate signal G3 occurs during P1 of G3, while the first signal edge of the second gate signal G5 does not occur until after G5 also has a period P1, more than one line time afterwards).

Regarding claim 9, Chi discloses a display device as discussed above, wherein in a third period (corresponding to the period after P2 of G5):
the second switch is switched off based on the second gate signal (after period P2 of G5, G5 is low, turning off the switch in 11); and
the first switch and the third switch are switched off based on the first gate signal (after period P2 of G5, G3 is low, turning off the switches in 12 and 31). 

Regarding claim 10, Chi discloses a display device as discussed above, further comprising:
a fourth switch (the switch in 32) electrically connected to a fourth pixel electrode (the switch in 32 is connected to the top electrode of a “pixel capacitor”) of the plurality of pixel electrodes, wherein a gate line connecting to the control terminal of the fourth switch (G4) is located between two gate lines respectively connecting to the control terminals of the first switch and the second switch (G4 is between G3 and G5). 

Regarding claim 11, Chi discloses a display device as discussed above, wherein the timing difference between two gate signals respectively received by the control terminals of the first switch and the fourth switch is one line time (seen in Fig. 2, G3, G4, and G5 are each one line time apart). 

Claims 12-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US 2011-0169787).

    PNG
    media_image1.png
    688
    593
    media_image1.png
    Greyscale

Regarding claim 12, Chen (Fig. 2 and 5, with Fig. 5 shown modified with additional labels above) discloses a display device, comprising:
a substrate (12);
a plurality of pixel electrodes (P21, P22, P23, etc.) arranged in an array (seen in Fig. 1), wherein the array comprises two adjacent columns (eg. the left most column, and the center column);
a first scan line (GLm);
a second scan line (GLm+1);
a third scan line (GLm+2); and
a first data transmission line (labeled DTL1 in the modified Fig. 5 shown above), configured to connect the first pixel electrode and the second pixel electrode (P21 and P23 are connected through DTL1, and also through P22), wherein orthogonal projection of the first data transmission line on the substrate is roughly between two adjacent pixel electrodes of the plurality of pixel electrodes (seen in the Fig. 5, DTL1 is between adjacent pixels), wherein the first scan line, the second line, and the third scan line are arranged in order (seen in Fig. 5, GLm, GL+1, and GLm+2 are in order from top to bottom),
wherein the plurality of pixel electrodes comprises a first pixel electrode that is located in a first row and is connected to the first scan line (the pixel electrode in P23 is in the top row and connected to GLm), a second pixel electrode that is located in a third row and is connected to the third scan line (the pixel electrode in P21 is in the third row and connected to GLm+2), a third pixel electrode and a fourth electrode (the pixels electrodes in P22 and P24, respectively) that are located in a second row (P22 and P24 are both in the second row) and are connected to the second scan line (both P22 and P24 are connected to GLm+1), wherein the first data transmission line is connected to the second pixel electrode (the bottom of DTL1 is connected to P21), and the second pixel electrode is connected to the first pixel electrode (P21 is connected to P23 through P22), wherein the first pixel electrode, the second pixel electrode, the third pixel electrode, and the fourth pixel electrode are located in the two adjacent columns (specifically, P21 and P22 are in the first column on the left, while P23 and P24 are located in an adjacent column in the center).

Regarding claim 13, Chen discloses a display device as discussed above, further comprising a plurality of data lines (DLn, DLn+1, etc.), wherein the plurality of data lines are disposed roughly parallel to the first data transmission line (DTL1 and the data lines such as DLn are both roughly vertical). 

Regarding claim 14, Chen discloses a display device as discussed above, wherein the first data transmission line is disposed between two adjacent data lines of the plurality of data lines (DTL1 is between DLn and DLn+1, seen in Fig. 5). 

Regarding claim 15, Chen discloses a display device as discussed above, wherein orthogonal projections of the first pixel electrode and the second pixel electrode on the substrate are roughly between two adjacent data lines of the plurality of data lines (pixel electrodes of P21 and P23 are between DLn and DLn+1, seen in Fig. 5). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 12 above, and further in view of Jeon et al. (US 2006/0001638).
Regarding claim 16, Chen discloses a display device as discussed above, however fails to teach or suggest wherein the first data transmission line is disposed in a same metal layer as the plurality of data lines. 
Jeon (Fig. 7) discloses a display device wherein a first transmission line (171) is disposed in a same metal layer as the plurality of data lines (DL1, see [0082] which discusses how both 171 and DL1 are formed in the second metal layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen so the first data transmission line is disposed in a same metal layer as the plurality of data lines as taught by Jeon because this reduces the number of steps required in manufacturing when compared to forming each line on different layers.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 12 above, and further in view of Cheng et al. (US 2016/0299392).
Regarding claim 17, Chen discloses a display device as discussed above, however fails to teach or suggest a first via configured to connect the second pixel electrode and the first data transmission line. 
Cheng (Fig. 1 and 3) discloses a display device including a first via (40a) configured to connect a pixel electrode (50a) and a drain electrode of a pixel switch (33a, see also [0030] which discusses the various connections).
Therefore, the combination of Chen and Cheng would provide a display device including a first via (40a of Cheng) configured to connect the second pixel electrode (13 of Chen) and the first data transmission line (Cheng teaches that the drain on the right side of the pixel switch and the pixel electrode are connected to via 40a, while Chen teaches that the drain on the right side of switch 11 is connected to DTL1, as seen in the modified Fig. 1 shown above, and so when combined, the via will be connected between the pixel electrode and the first data transmission line). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include a via to connect the second pixel electrode and the first data transmission line as taught by Cheng because this allows the pixel electrode and data transmission line to be connected despite being formed on different layers.

Regarding claim 18, Chen and Cheng disclose a display device as discussed above, and Cheng further discloses wherein the first via (40a) is disposed between a transparent conducting layer (the layer 50a on the top of the via is a transparent conducting layer, see [0035]) and a metal layer (the layer 33a on the bottom of the via is a metal layer, see [0046]). 
It would have been obvious to one of ordinary skill in the art to combine Chen and Cheng for the same reasons as discussed above.

Regarding claim 19, Chen discloses a display device as discussed above, however fails to teach or suggest a second via configured to connect the first data transmission line and a switch of the second pixel electrode.
Cheng (Fig. 1 and 3) discloses a display device including a second via (40d) configured to connect a transmission line (152e) and a switch of a pixel electrode (33c, see also [0030] which discusses the various connections).
Therefore, the combination of Chen and Cheng would provide a display device including a first via (40d of Cheng) configured to connect the first data transmission line (152e of Cheng, corresponding to DTL1 of Chen) and a switch of the second pixel electrode (the switch T3 of Cheng coupled to the transmission line 152e through the via 40d as discussed above, while Chen teaches the data transmission line DTL1 is connected to the switch of the second pixel electrode as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include a second via configured to connect the first data transmission line and a switch of the second pixel electrode as taught by Cheng because this allows the switch of the pixel electrode and data transmission line to be connected despite being formed on different layers.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the references of Chi has been added for new grounds of rejection.  Additionally, the rejection of claim 12 has been modified to rely on the embodiment of Fig. 5 of Chen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691